Welch, J.,
dissenting, said : I can not agree to the second proposition of the syllabus. The language of the act of March 4,1869, is unambiguous. It gives to “ tliq parties to any note, bill,” etc., the right to contract for eight per cent. The language is the same as in the ten per cent, law of March 14,1850, except that “eight is inserted instead of ten,” and the special exception in the ten percent law, excluding banks from its benefits, is omitted. When we consider the further facts, that in 1869 we bad no state banks,, or next to none, and that in 1850 most of our banking-business was done by state banks, I can not see by what, rule of interpretation we are justified in thus departing; from the plain and direct language of the act of 1869. It was apparently drawn with the act of 1850 before the draftsman, and the exception in regard to. banks must have been* purposely omitted.